In an action for divorce, plaintiff appeals from so much of a judgment of the Supreme Court, Nassau County, entered January 18, 1973, as awards defendant (1) the sum of $840 for the private schooling of the infant issue of the parties and (2) the sum of $1,500 as counsel fees. Judgment modified, on the law and the facts and in the interests of justice, by reducing the award for private schooling from $840 to $500 and by reducing the counsel fee award from $1,500 to $1,000. As so modified, judgment affirmed insofar as appealed from, without costs. In our opinion, the awards for the private schooling of the infant issue of the marriage and for counsel fees were excessive to the extent indicated. Hopkins, Acting P. J., Munder, Latham, Christ and Benjamin, JJ., concur.